Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 1 of 18 PageID #: 79



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                           Criminal Action No. 3:19-CR-29
                                                              (GROH)

 MICHAEL KENNEDY,

                        Defendant.

                   UNITED STATES’ PROPOSED JURY INSTRUCTIONS

        Now comes the United States of America, William J. Powell, United States Attorney for

 the Northern District of West Virginia, by Jarod J. Douglas, Assistant United States Attorney, and

 Christine M. Siscaretti, United States Department of Justice Trial Attorney, and hereby proposes

 the following jury instructions.

                                                     Respectfully submitted,

                                                     WILLIAM J. POWELL
                                                     UNITED STATES ATTORNEY

                                              By:    /s/ Jarod J. Douglas
                                                     Jarod J. Douglas
                                                     Assistant United States Attorney

                                              And
                                                     /s/ Christine M. Siscaretti
                                                     Christine M. Siscaretti
                                                     Trial Attorney
                                                     Civil Rights Division
                                                     United States Department of Justice
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 2 of 18 PageID #: 80



                    GOVERNMENT’S REQUESTED INSTRUCTION NO. 1

                (The Nature of the Offense Charged in Count One, 18 U.S.C. § 242)

        Count One reads as follows:

         On or about November 19, 2018, in Berkeley County, West Virginia, within the Northern
 District of West Virginia, the defendant, MICHAEL KENNEDY, while acting under color of law,
 physically assaulted J.H., a person known to the Grand Jury, during his arrest, and thereby willfully
 deprived J.H. of the right, secured and protected by the Constitution and laws of the United States,
 to be free from unreasonable seizures, which includes the right to be free from the use of
 unreasonable force by one acting under color of law. As a result of the defendant’s actions, J.H.
 suffered bodily injury.

        Defendant has pled not guilty to this count.


 Authorities:

 Indictment

 18 U.S.C. § 242
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 3 of 18 PageID #: 81



                   GOVERNMENT’S REQUESTED INSTRUCTION NO. 2

                   (The Statute Defining the Offense Charged in Count One)

        Count One, which I have just read to you, is brought under Title 18, United States Code,

 Section 242. This statute states, in relevant part:

        Whoever, under color of any law . . . willfully subjects any person in any State . . .
        to the deprivation of any rights, privileges, or immunities secured or protected by
        the Constitution or laws of the United States . . .

 shall be guilty of an offense against the United States.

 Authorities:

 18 U.S.C. § 242
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 4 of 18 PageID #: 82



                   GOVERNMENT’S REQUESTED INSTRUCTION NO. 3

                      (Elements of 18 U.S.C. § 242: Deprivation of Rights)

       For you to find the defendant guilty of Count One of the Indictment, you must find that the
 Government has proven, beyond a reasonable doubt, that:

 First:         The defendant acted under color of law, which means that the defendant was acting,
                or purporting to act, in his official capacity as a law enforcement officer;

 Second:        The defendant deprived the victim, J.H., of a right secured or protected by the
                Constitution or laws of the United States – here, the right of an arrestee to be free
                from unreasonable seizures, which includes the right to be free from the use of
                unreasonable force by one acting under color of law; and

 Third:         The defendant acted willfully.

        If you find from your consideration of all the evidence that each of these three elements
 has been proven beyond a reasonable doubt, then you may find the defendant guilty of Count One.

         If, on the other hand, you find from your consideration of all the evidence that any one of
 these three elements has not been proven beyond a reasonable doubt, then you must find the
 defendant not guilty of Count One.

        If you find the defendant guilty of Count One, then you will be asked to consider whether
 the government has proven beyond a reasonable doubt that the defendant’s acts as charged in
 Count One resulted in bodily injury to J.H.

         If you find from your consideration of all the evidence that the defendant’s acts resulted in
 bodily injury to J.H., then you may check the box for “Yes” on the verdict form.

         If, on the other hand, you find from your consideration of all the evidence that the
 defendant’s acts did not result in bodily injury to J.H., then you should check the box for “No” on
 the verdict form.

 Authorities:

 18 U.S.C. § 242

 Eric Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South Carolina
 § III. (Emily Deck Harill, ed., 2019 Online Edition) (modified).

 United States v. Lanier, 520 U.S. 259, 264 (1997) (“Section 242 is a Reconstruction Era civil rights
 statute making it criminal to act (1) willfully and (2) under color of law (3) to deprive a person of
 rights protected by the Constitution or laws of the United States.”) (internal citations omitted).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 5 of 18 PageID #: 83



 Screws v. United States, 325 U.S. 91 (1945) (identifying the elements of an 18 U.S.C. § 242
 offense).

 United States v. Cowden, 882 F. 3d 464, 474 (4th Cir. 2018) (“To obtain a conviction for
 deprivation of rights under color of law in violation of 18 U.S.C. § 242, the government must show
 that the defendant (1) willfully (2) deprived another individual of a constitutional right (3) while
 acting under color of law”) (internal citation omitted).

 United States v. Perkins, 470 F.3d 150, 160-61 (4th Cir. 2006) (“To be convicted of a felony under
 18 U.S.C.A. § 242, the Government must prove that the defendant willfully subjected a person to
 the deprivation of any rights, privileges, or immunities secured or protected by the Constitution or
 laws of the United States, and bodily injury resulted from such deprivation.”) (internal quotation
 and citation omitted).

 United States v. Mohr, 318 F.3d 613, 618-19 (4th Cir. 2003) (“[T]o demonstrate a violation of §
 242, the government had to establish, inter alia, that [the defendant] acted (1) willfully . . . (2)
 under color of law, (3) to deprive [the victim] of a right protected by the Constitution of the United
 States.”) (internal quotation and citation omitted).

 United States v. Moore, 708 F.3d 639, 645 (5th Cir. 2013) (“[T]o prove a violation of Section 242,
 the government must prove beyond a reasonable doubt that the defendant: (1) willfully; (2)
 deprived another of a federal right; (3) under color of law.”) (internal citations omitted).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 6 of 18 PageID #: 84



                    GOVERNMENT’S REQUESTED INSTRUCTION NO. 4

                          (First Element: 18 U.S.C. § 242 – Color of Law)

         The first element the government must prove with respect to Count One is that the
 defendant acted under color of law. A person acts under color of law if he is an official or employee
 of a federal, state, or local government and he uses or abuses power he possesses because of his
 official position. A government official, such as a state trooper, acts “under color of law” if he is
 performing his official duties, purporting to perform those duties, or giving the appearance of
 performing such official duties, even if he misuses or abuses his official authority by doing
 something the law forbids. In other words, if a state trooper misuses the power, invested in him
 by the law, to deprive someone of his rights, his actions are taken under color of law.

        If you find, beyond a reasonable doubt, that the defendant was a state trooper and he acted,
 or purported to act, as a state trooper during the incident alleged to have occurred on November
 19, 2018, then you may find that he acted under color of law and the first element of Count One
 has been satisfied.

 Authorities:

 18 U.S.C. § 242

 Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South Carolina § III
 (modified).

 West v. Atkins, 487 U.S. 42, 49-50 (1988) (“It is firmly established that a defendant . . . acts under
 color of state law when he abuses the position given to him by the State. Thus, generally, a public
 employee acts under color of state law while acting in his official capacity or while exercising his
 responsibilities pursuant to state law.”) (internal citation omitted).

 Griffin v. Maryland, 378 U.S. 130, 135 (1964) (“If an individual is possessed of state authority and
 purports to act under that authority, his action is state action. It is irrelevant that . . . the particular
 action which he took was not authorized by state law.”) (internal citation omitted).

 Screws v. United States, 325 U.S. 91, 111 (1945) (“It is clear that under ‘color’ of law means under
 ‘pretense’ of law . . . . Acts of officers who undertake to perform their official duties are included
 whether they hew to the line of their authority or overstep it.”).

 Davison v. Randall, 912 F.3d 666, 679–80 (4th Cir. 2019), as amended (Jan. 9, 2019) (analyzing
 42 U.S.C. § 1983, the civil analogue of § 242, and stating “[t]he traditional definition of acting
 under color of state law requires that the defendant in a § 1983 action have exercised power
 possessed by virtue of state law and made possible only because the wrongdoer is clothed with
 the authority of state law” and holding that a defendant’s purportedly private actions are most
 likely to satisfy the color-of-law requirement when “the defendant’s challenged actions are linked
 to events which arose out of his official status.” ) (internal citations and quotations omitted).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 7 of 18 PageID #: 85



 Jennings v. University of North Carolina, 482 F.3d 686, 701 (4th Cir. 2007) (“State employment
 is generally sufficient to render the defendant a state actor, and a defendant necessarily acts under
 color of state law when he abuses the position given to him by the State.”) (internal quotations and
 citations omitted).

 United States. v. Ramey, 336 F.2d 512, 515 (4th Cir. 1964) (“Under 18 U.S.C. § 242, ‘color of
 law’ includes misuse of power possessed by virtue of State law and made possible only because
 the wrongdoer is clothed with authority of State law.”) (internal citations omitted).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 8 of 18 PageID #: 86



                   GOVERNMENT’S REQUESTED INSTRUCTION NO. 5

             (Second Element: 18 U.S.C. § 242 – Deprivation of a Protected Right)

         The second element the government must prove with respect to Count One is that the
 defendant deprived J.H. of a right secured or protected by the Constitution or laws of the United
 States.

        The Indictment alleges that the defendant deprived J.H. of his right to be free from
 unreasonable seizures, which includes the right of an arrestee to be free from the use of
 unreasonable force by one acting under color of law. You are instructed that this right is one
 secured by the Constitution and laws of the United States.

         The Constitution prohibits the use of unreasonable or excessive force by a law enforcement
 officer making an arrest, even when the arrest is otherwise proper. Not every use of force by a law
 enforcement officer against an arrestee is unconstitutional. An officer may use force to maintain
 his safety and the safety of other officers, to prevent escape, or to accomplish other legitimate law
 enforcement objectives. An officer may not use more force than is reasonably necessary to
 accomplish such objectives. The test for reasonableness is an objective one, meaning that you
 should consider all of the facts and circumstances from the point of view of an ordinary and
 reasonable officer in the same position as the defendant.

         If you find that the defendant used force against J.H., then you must determine if that force
 was reasonable. In making this decision, you may consider, among other factors, the severity of
 the crime, if any, committed by J.H.; the extent, if any, to which J.H. posed an imminent threat to
 the safety of the defendant or to any other person; the extent, if any, to which J.H. was physically
 resisting arrest or attempting to flee at the time force was used; and the extent of injuries, if any,
 suffered by J.H.

         An officer may not use force solely to punish, retaliate against, or seek retribution against
 another person. In determining whether the force used was reasonable under all the facts and
 circumstances, keep in mind that force that is objectively reasonable at the beginning of an
 encounter may not be justified – even seconds later – if the objective justification for the initial
 use of force has been eliminated.

         If, after considering all the circumstances, you find that the defendant used objectively
 unreasonable force against J.H., then you may find that the second element of Count One has been
 satisfied.

 Authorities:

 18 U.S.C. § 242

 Saucier v. Katz, 533 U.S. 194, 202 (2001) (holding that “a use of force is contrary to the Fourth
 Amendment if it is excessive under objective standards of reasonableness”).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 9 of 18 PageID #: 87



 Graham v. Connor, 490 U.S. 386, 393, 396-97 (1989) (explaining that the Fourth Amendment
 governs an arrestee’s excessive force claim and holding that reasonableness must be judged from
 perspective of reasonable officer on the scene, and noting that “proper application requires careful
 attention to the facts and circumstances of each particular case, including the severity of the crime
 at issue, whether the suspect poses an immediate threat to the safety of the officers or others, and
 whether he is actively resisting arrest or attempting to evade arrest by flight”).

 Hupp v. Cook, 931 F.3d 307, 321–22 (4th Cir. 2019) (holding that, in analyzing a Fourth
 Amendment excessive force case “we ask whether a reasonable officer in the same circumstances
 would have concluded that a threat existed justifying the particular use of force. In answering this
 question, we consider several factors, including the severity of the crime at issue, whether the
 suspect posed an immediate threat to the safety of the officers or others, and whether the suspect
 was actively resisting arrest or attempting to evade arrest by flight. We also consider the extent of
 the plaintiff’s injuries.”) (internal citations, quotations, and alterations omitted).

 Meyers v. Baltimore County, Md., 713 F.3d 723, 733 (4th Cir. 2013) (finding that “force justified
 at the beginning of an encounter is not justified even seconds later if the justification for the initial
 force has been eliminated.”) (internal quotation and citation omitted).

 Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (holding that the Fourth Amendment’s
 prohibition on unreasonable seizures includes the right to be free of seizures effectuated by
 excessive force and that whether an officer has used excessive force should be analyzed under a
 standard of objective reasonableness) (internal quotations and citations omitted).

 Schultz v. Braga, 455 F.3d 470, 476 (4th Cir. 2006) (holding that the Fourth Amendment’s
 prohibition on unreasonable searches and seizures includes the right to be free of arrests,
 investigatory stops, or other seizures effectuated by excessive force, and that Fourth Amendment
 claims should be analyzed under an objective reasonableness standard) (internal quotation and
 citation omitted).

 United States v. Aguilar, 242 Fed.Appx. 239, 243 (5th Cir. 2007) (affirming jury instruction in a
 use of force case that included instruction that officers “may not use force to punish, retaliate or
 seek retribution against a person who has been arrested.”).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 10 of 18 PageID #: 88



                    GOVERNMENT’S REQUESTED INSTRUCTION NO. 6

                           (Third Element: 18 U.S.C. § 242 - Willfulness)

        The third element of the offense charged in Count One requires the government to prove
  beyond a reasonable doubt that the defendant acted willfully.

         A person acts willfully if he acts voluntarily and intentionally with the specific intent to do
  something the law forbids. Here, this means that the defendant acted with the specific intent to
  deprive J.H. of his right to be free from unreasonable seizures, which includes the right to be free
  from the use of unreasonable force by one acting under color of law.

          Willfulness, like other states of mind, may be proved through circumstantial evidence
  because there is no way of directly scrutinizing the human mind to reveal precisely what someone
  was thinking at any given moment. You may infer a defendant’s state of mind from the
  surrounding circumstances. In determining whether the defendant acted willfully, you may
  consider any facts or circumstances you deem relevant to shed light on what was in the defendant’s
  mind. For example, you may consider the manner in which any constitutional violation was carried
  out, and the duration of any constitutional violation. You may also consider: what the defendant
  said; what the defendant did or failed to do; how the defendant acted; and whether the defendant
  knew, through training or experience, his actions were unlawful; and whether the defendant knew
  that his actions violated the policies of the West Virginia State Police or the defendant’s training.

          Also, in considering the defendant’s state of mind, you may infer that the defendant
  intended the natural and probable results of any acts he knowingly took or that he knowingly failed
  to take. In other words, you may infer that the defendant intended the consequences that a
  reasonable law enforcement officer, standing in like circumstances and possessing like knowledge,
  would have expected to result from his actions. However, it is entirely up to you to decide what
  facts to find from the evidence and what inferences to make from the evidence.

           It is not necessary that the government prove that a defendant was thinking in
  constitutional or legalistic terms at the time of this incident. The defendant need not be aware of
  the specific law or provision that his conduct violated. It is sufficient that he commits an act with
  the intent to do something that the law forbids.

         It is not a defense that the defendant may also have been motivated by anger, or some other
  emotion, provided that the intent described was present. You may, however, consider such
  motivations – as well as any malice displayed by the defendant – in determining whether the
  defendant acted willfully, as that term has been described to you.

        If, after considering all the circumstances, you find that the defendant acted willfully, then
  you may find that the third element of Count One has been satisfied.

  Authorities:

  18 U.S.C. § 242
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 11 of 18 PageID #: 89



  Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South Carolina § V
  (modified).

  Williams v. United States, 341 U.S. 97, 102 n.1 (1951) (reciting with approval the trial court's
  instructions that the jury was “entitled to consider all the attendant circumstances: the malice, if
  any, of the defendants toward these men; the weapon used in the assault, if any; and the character
  and duration of the investigation, if any, of the assault, if any, and the time and manner in which
  it was carried out. All these facts and circumstances may be taken into consideration from the
  evidence that has been submitted for the purpose of determining whether the acts of the defendants
  were willful and for the deliberate and willful purpose of depriving these men of their
  Constitutional rights to be tried by a jury just like everyone else.”)

  United States v. Cowden, 882 F.3d 464, 474 (4th Cir. 2018) (“To satisfy the element of ‘willful’
  conduct, the government must prove that the defendant acted with the particular purpose of
  violating a protected right made definite by the rule of law or recklessly disregard[ed] the risk that
  [he] would do so. Willfulness may be shown by circumstantial evidence, provided that the
  defendant's purpose reasonably may be inferred from all the connected circumstances.”) (internal
  citations and quotations omitted).

  United States v. Mohr, 318 F.3d 613, 618-19 (4th Cir. 2003) (“[T]he government had to establish,
  inter alia, that [the defendant] acted (1) willfully, that is with the particular purpose of violating a
  protected right made definite by the rule of law or recklessly disregarding the risk that she would
  do so .…”) (internal citations omitted).

  United States v. Cobb, 905 F.2d 784, 788 (4th Cir. 1990) (approving instruction: “If you find that
  a defendant knew what he was doing and that he intended to do what he was doing, and if you find
  that he did violate a constitutional right, then you may conclude that the defendant acted with the
  specific intent to deprive the victim of that constitutional right.”).

  United States v. McRae, 795 F.3d 471, 479 (5th Cir. 2015) (“Section 242 has a willful mental state
  requirement, which means that the prohibited act must have been done voluntarily and
  intentionally and with the specific intent to do something the law forbids.”).

  United States v. Figueroa, 729 F.3d 267, 277 (3d Cir. 2013) cert. denied, 134 S. Ct. 1037 (2014)
  (approving instructions “The specific intent required by law ... is an intent to deprive a person of
  a federal right which has been made definite either by express terms of the Constitution or laws of
  the United States or by decisions interpreting them, or to act with reckless disregard of a
  constitutional requirement which has been made specific and definite .... You may find the
  particular defendant under consideration acted with the requisite specific intent, even if you find
  the defendant had no real familiarity with the specific constitutional rights involved, provided you
  find that the defendant under consideration willfully and consciously did the act which deprived
  the person of his or her constitutional rights. You may find a particular defendant acted willfully
  if he performed an act in open defiance or reckless disregard of a constitutional [requirement]
  which has been made specific and definite.”).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 12 of 18 PageID #: 90



  United States v. Cote, 544 F.3d 88, 100 (2d Cir. 2008) (“As a preliminary matter, the nature of the
  force itself-repeatedly striking and kicking [the victim] in the head-suggests that [the defendant]
  intended to injure him rather than simply to restrain him. There is also evidence that, after the
  attack, [the defendant] falsified his incident report and attempted to persuade [another officer] to
  stick to the story. Such deception supports an inference that [the defendant] knew the force he used
  was excessive.”) (internal citations omitted).

  Permissive Inference

  Francis v. Franklin, 471 U.S. 307, 314-315 (1985) (“A mandatory presumption instructs the jury
  that it must infer the presumed fact if the State proves certain predicate facts. A permissive
  inference suggests to the jury a possible conclusion to be drawn if the State proves predicate facts,
  but does not require the jury to draw that conclusion . . . . A permissive inference violates the Due
  Process Clause only if the suggested conclusion is not one that reason and common sense justify
  in light of the proven facts before the jury.”).

  United States v. Cessa, 785 F.3d 165, 185 (5th Cir. 2015) (“A mandatory presumption instructs
  the jury that it must infer the presumed fact if the State proves certain predicate facts. A permissive
  inference suggests to the jury a possible conclusion to be drawn if the State proves predicate facts,
  but does not require the jury to draw that conclusion. The analysis turns initially on the specific
  language challenged, but the potentially offending words must be considered in the context of the
  charge as a whole.”) (internal citations omitted).

  United States v. Aguilar, 242 Fed. App’x 239, 244 (5th Cir. 2007) (upholding definition of
  willfully that included the following instruction: “You may infer that a person ordinarily intends
  all the natural and probable consequences of an act knowingly done.”).

  United States v. Russo, 302 F.3d 37, 47 (2d Cir. 2002) (“[T]he Supreme Court ruled that an
  instruction stating that ‘the law presumes that a person intends the ordinary consequences of his
  voluntary acts,’ violated the Fourteenth Amendment requirement that the state prove each element
  of the criminal offense beyond a reasonable doubt. However, ‘you may infer’ language is
  significantly different from the ‘law presumes’ language in Sandstrom. ‘You may infer’ language
  may pose no constitutional problem where in context it suggests to the jury only a permissible
  inference.”).

  Constitutional Terms

  Screws v. United States, 325 U.S. 91, 106 (1945) (“The fact that the defendants may not have been
  thinking in constitutional terms is not material where their aim was not to enforce local law but to
  deprive a citizen of a right and that right was protected by the Constitution. When they so act they
  at least act in reckless disregard of constitutional prohibitions or guarantees.”).

  United States v. Johnstone, 107 F.3d 200, 210 (3d Cir. 1997) (upholding jury instruction that
  “[y]ou may find that a defendant acted with the required specific intent even if you find that he
  had no real familiarity with the Constitution or with the particular constitutional right involved,
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 13 of 18 PageID #: 91



  here the right to be free from the use of unreasonable or excessive force, provided that you find
  that the defendant intended to accomplish that which the constitution forbids.”).

  United States v. Dise, 763 F.2d 586, 591 (3d Cir. 1985) (approving jury instruction that “[t]he
  Government need not prove that the deprivation of the constitutional rights was the predominant
  purpose of the defendant’s actions.”).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 14 of 18 PageID #: 92



                    GOVERNMENT’S REQUESTED INSTRUCTION NO. 7

                                   (18 U.S.C. § 242 – Bodily Injury)

          As you were previously instructed, if you find the defendant guilty of Count One, the
  verdict form will ask you to consider whether the government has proven beyond a reasonable
  doubt that the defendant’s acts resulted in bodily injury to J.H.

         “Bodily injury” means a cut, abrasion, bruise, burn, physical pain, or any other injury to
  the body, no matter how temporary. The injury need not be significant, severe or permanent. The
  government does not need to prove that the defendant intended to cause bodily injury, or that the
  defendant’s acts were the sole cause of bodily injury.

          If you find from your consideration of all the evidence that the defendant’s acts resulted in
  bodily injury to J.H., then you may check the box for “Yes” on the verdict form.

          If, on the other hand, you find from your consideration of all the evidence that the
  defendant’s acts did not result in bodily injury to J.H., then you should check the box for “No” on
  the verdict form.

  Authorities:

  18 U.S.C. § 242

  18 U.S.C. § 831(f)(5) (defining “bodily injury” to mean “(A) a cut, abrasion, bruise, burn, or
  disfigurement; (B) physical pain; (C) illness; (D) impairment of a function of a bodily member,
  organ or mental faculty; or (E) any other injury to the body, no matter how temporary”).

  18 U.S.C. § 1365(h)(4) (same).

  18 U.S.C. § 1515(a)(5) (same).

  18 U.S.C. § 1864 (d)(2) (same).

  Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South Carolina § III
  (modified).

  United States v. Perkins, 470 F.3d 150, 161 (4th Cir. 2006) (“Physical pain alone or any injury to
  the body, no matter how fleeting, suffices” to establish bodily injury.)

  United States v. Perry, 401 Fed.Appx. 56, 65 (6th Cir. 2010) (“The term bodily injury means: 1) a
  cut, abrasion, bruise, burn, or disfigurement; 2) physical pain; 3) illness; 4) the impairment of the
  function of a bodily member, organ, or mental faculty; or 5) any other injury to the body, no matter
  how temporary.”).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 15 of 18 PageID #: 93



  United States v. Bailey, 405 F.3d 102, 111 (1st Cir. 2005) (applying the definition of bodily injury
  as set forth in 18 U.S.C. §§ 831(f)(5), 1365(h)(4), 1515(a)(5), 1864 (d)(2) to the element of bodily
  injury required by 18 U.S.C. § 242)).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 16 of 18 PageID #: 94



                   GOVERNMENT’S REQUESTED INSTRUCTION NO. 15

                                  PROVING “ON OR ABOUT”

          You will note the Indictment charges that the offense was committed “on or about” a
  certain date. The government need not prove with certainty the exact date of the alleged offense.
  It is sufficient if the illegal activity happened during a period of time reasonably near the date
  alleged in the indictment.

  Authority:

  Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South Carolina
  § VII(U).

  United States v. Smith 441 F.3d 254, 261 (4th Cir. 2006) (“Where a particular date is not a
  substantive element of the crime charged, strict chronological specificity or accuracy is not
  required.”) (internal citations omitted).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 17 of 18 PageID #: 95




                    GOVERNMENT’S REQUESTED INSTRUCTION NO. 16
                                             SYMPATHY

          You have been chosen and sworn as jurors in this case to try the issues of fact presented
  by the allegations of the Indictment and the denial made by the Not Guilty plea of the defendant.

          You are to perform this duty without bias or prejudice as to any party. You are not to be
  swayed by sympathy or public opinion. You are to be guided solely by the evidence in this case.
  The question you must ask yourselves is: Has the government proved the guilt of the defendant
  beyond a reasonable doubt? Both the defendant and the public expect that you will carefully and
  impartially consider all the evidence in the case, follow the law as stated by the Court and reach a
  just verdict, regardless of the consequences.


  Authorities:

  Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South Carolina
  § VII(EE) (modified).

  United States v. Muse, 83 F.3d 672, 677 (4th Cir. 1996) (“[D]efendant is not entitled to inform the
  jury that it can acquit him on grounds other than the facts in evidence, i.e. a jury has the power of
  nullification.”).
  United States v. Shamsideen, 511 F.3d 340, 343 (2d Cir. 2008) (“A reasonable doubt is not a
  caprice or whim, it is not a speculation or suspicion, it is not an excuse to avoid an unpleasant duty.
  It is not sympathy.”).
Case 3:19-cr-00029-GMG-RWT Document 30 Filed 09/19/19 Page 18 of 18 PageID #: 96




                                 CERTIFICATE OF SERVICE

         I, Jarod J. Douglas, Assistant United States Attorney for the Northern District of West

  Virginia, hereby certify that on the 19th day of September 2019, the foregoing UNITED STATES’

  PROPOSED JURY INSTRUCTIONS was electronically filed with the Clerk of the Court using

  the CM/ECF system which will send notification of such filing to the following:

                                    Byron Craig Manford, Esq.
                                          PO Box 3021
                                     Martinsburg, WV 25402
                                      Counsel for Defendant

                                                        By: /s/ Jarod J. Douglas
                                                            Jarod J. Douglas
                                                            Assistant United States Attorney
